EXHIBIT 10.5

Description: Macintosh
HD:Users:ttanaka:Downloads:MobileIronLogo_General_Web:mobileiron_logo.jpg
[mobl20170930ex1058bf985001.jpg]

 

October 16, 2017

 

Barry Mainz

 

Re:Separation Agreement

 

Dear Barry:

 

This letter agreement (the “Agreement”) sets forth the terms of the separation
package that MobileIron, Inc. (the “Company”) is offering to you in connection
with the termination of your employment.  

1. Separation Date.   Your last day of service as President, Chief Executive
Officer, and Director with the Company is October 16, 2017 (the "End of Service
Date"), and your employment termination date will be October 31, 2017 (the
"Separation Date"). As of the End of Service Date, you will cease to be an
officer of the Company and its affiliates, you hereby resign from your official
titled positions (including but not limited to President, Chief Executive
Officer and Director) and you will cease to be a "Section 16 officer" (as
determined for purposes of the Securities and Exchange Act of 1934, as
amended).  On the Separation Date, you will experience a "separation from
service" (as such term is defined under Treasury Regulation Section 1.409A-1(h),
without regard to any alternate definitions thereunder, a "Separation from
Service").  Between the End of Service Date and the Separation Date, you will
remain as an employee of the Company and shall, upon reasonable request, provide
transition assistance to the new CEO.

2. Accrued Salary and Paid Time Off.  On the Separation Date, the Company will
pay you all accrued salary, and all accrued and unused vacation earned through
the Separation Date, subject to standard payroll deductions and
withholdings.  You are entitled to receive these payments regardless of whether
or not you sign this Agreement.

3. Severance Benefits.  Provided you sign this Agreement, allow it to become
effective within the time period set forth below, and otherwise observe your
obligations set forth in this Agreement and in your Executive Employment
Agreement with the Company, effective as of January 6, 2016 (the “Employment
Agreement”), the Company will provide you with the Severance Benefits as set
forth in the Employment Agreement, in full satisfaction of its obligations to
you under such agreement.  You and the Company agree that the pro rata Annual
Bonus amount due under the Employment Agreement is $405,513 and that it will be
paid on or before March 15, 2018 when other executive bonuses are paid.

4. Health Insurance; Other Benefits. 

(a) COBRA.  To the extent permitted by the federal COBRA law or applicable state
insurance laws (collectively, “COBRA”), and by the Company’s current group
health insurance policies, you will be eligible to continue your group health
insurance benefits at your own expense and later to convert to an individual
policy if you wish.  You will be provided with a separate notice regarding your
health insurance continuation rights under COBRA within the time period required
by law. 





--------------------------------------------------------------------------------

 



(b) Other Benefits.  Your eligibility to continue as a participant in all other
Company provided benefit plans will terminate on the Separation Date.

5. Stock Options; RSUs.  Your Company issued stock options  (the “Stock
Options”) and restricted stock unit awards (the “RSUs”) will cease vesting on
the Separation Date, after taking into account any vesting acceleration provided
as a Severance Benefit. The last date to exercise vested Stock Options would be
January 31, 2018 under the standard terms of the Company’s equity plans, but
that date will be extended to October 31, 2018 if you sign this agreement. You
acknowledge and agree that all unvested Stock Options  and RSUs, after taking
into account such vesting acceleration will be forfeited on the Separation Date.

6. Confidential Information and Inventions.  You acknowledge and reaffirm your
continuing obligations under your signed MobileIron, Inc. Confidential
Information and Invention Assignment Agreement (the “Confidentiality Agreement,”
a copy of which is attached hereto as Exhibit A) and which is incorporated
herein by reference.  As required by the Confidentiality Agreement, you agree to
sign and return to the Company the Termination Certification, which is attached
as Exhibit C to the Confidentiality Agreement.

7. No Other Compensation or Benefits.  You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation, severance, or benefits on or after the
Separation Date, with the exception of any vested right you may have under the
express terms of a written ERISA-qualified benefit plan (e.g., 401(k)
account).  By way of example, you acknowledge that you have not earned and are
not owed any equity, bonus, incentive compensation, severance benefits, or
commissions.

8. Expense Reimbursements.  You agree that, within thirty (30) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice.

9. Return of Company Property.    You acknowledge that you have returned to the
Company all Company documents (and all copies thereof) and other Company
property that was in your possession or control, including, but not limited to,
Company files, notes, financial and operational information, customer lists and
contact information, product and services information, research and development
information, drawings, records, plans, forecasts, reports, payroll information,
spreadsheets, studies, analyses, compilations of data, proposals, agreements,
sales and marketing information, personnel information, specifications, code,
software, databases, computer-recorded information, tangible property and
equipment (including, but not limited to, computers, facsimile machines, mobile
telephones, tablets, servers and other handheld devices), credit cards, entry
cards, identification badges and keys; and any materials of any kind which
contain or embody any proprietary or confidential information of the Company and
all reproductions thereof in whole or in part and in any medium.  You agree that
you have made a diligent search to locate any such documents, property and
information.  In addition, if you have used any personally owned computer,
server, or e-mail system to receive, store, review, prepare or transmit any
confidential or proprietary data, materials or information of the Company, then
within two (2) business days following the Separation Date, you must provide the
Company with a computer-useable copy of such information and then permanently
delete and expunge such confidential or proprietary information from those
systems without retaining any reproductions (in whole or in part); and you agree
to provide the Company access to your system, as requested, to verify that the
necessary copying and deletion is done. Your timely compliance with the
provisions of this Section is a precondition to your receipt of the severance
benefits provided hereunder.





--------------------------------------------------------------------------------

 



10. Nondisparagement.  You agree not to disparage the Company or the Company’s
officers, directors, employees, shareholders, parents, subsidiaries, and
affiliates, in any manner likely to be harmful to them or their business,
business reputation or personal reputation, and the Company agrees (through its
officers and directors)  not to disparage you in any manner likely to be harmful
to your business reputation or personal reputation; provided that both you and
the Company may respond accurately and fully to any question, inquiry or request
for information when required by legal process.  

11. Cooperation and Assistance.  You agree that you will not voluntarily provide
assistance, information or advice, directly or indirectly (including through
agents or attorneys), to any person or entity in connection with any claim or
cause of action of any kind brought against the Company, nor will you induce or
encourage any person or entity to bring such claims.  However, it will not
violate this Agreement if you testify truthfully when required to do so by a
valid subpoena or under similar compulsion of law.  Further, you agree to
voluntarily cooperate with the Company, if you have knowledge of facts relevant
to any threatened or pending claim, investigation, audit or litigation against
or by the Company, by making yourself reasonably available without further
compensation for interviews with the Company or its legal counsel, preparing for
and providing truthful and accurate deposition and trial testimony.

12. No Admissions.  The promises and payments in consideration of this Agreement
will not be construed to be an admission of any liability or obligation by
either party to the other party, and neither party makes any such admission.

13. Release of Claims. 

(a) General Release.  In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company, and its affiliated, related,
parent and subsidiary entities, and its and their current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).

(b) Scope of Release.  The Released Claims include, but are not limited to:  (i)
all claims arising out of or in any way related to your employment and other
positions held with the Company, or the termination of that employment or those
positions; (ii) all claims related to your compensation or benefits from the
Company, including salary, bonuses, commissions, vacation, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership, equity, or profits interests in the Company; (iii) all claims
for breach of contract, wrongful termination, and breach of the implied covenant
of good faith and fair dealing; (iv) all tort claims, including claims for
fraud, defamation, emotional distress, and discharge in violation of public
policy; and (v) all federal, state, and local statutory claims, including claims
for discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (the “ADEA”), the California Labor Code (as
amended), and the California Fair Employment and Housing Act (as amended). 

(c)    ADEA Waiver.  You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA (the “ADEA
Waiver”), and that the consideration given for the ADEA Waiver is in addition to
anything of value to which you are already entitled.  You further acknowledge
that you have been advised, as required by the ADEA, that:  (i) your ADEA Waiver



--------------------------------------------------------------------------------

 



does not apply to any rights or claims that may arise after the date that you
sign this Agreement; (ii) you should consult with an attorney prior to signing
this Agreement (although you may choose voluntarily not to do so); (iii) you
have twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to sign it earlier); (iv) you have seven (7) days following the date
you sign this Agreement to revoke it (by providing written notice of your
revocation to me); and (v) this Agreement will not be effective until the date
upon which the revocation period has expired, which will be the eighth day after
the date that this Agreement is signed by you provided that you do not revoke it
(the “Effective Date”).    

(d) Waiver of Unknown Claims.  In giving the releases set forth in this
Agreement, which include claims which may be unknown to you at present, you
acknowledge that you have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to your release of
claims herein, including but not limited to the release of unknown and
unsuspected claims.

(e) Excluded Claims.  Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, under the charter or bylaws
of the Company, under applicable law or under policy of insurance; (ii) any
rights which cannot be waived as a matter of law; and (iii) any claims for
breach of this Agreement.  In addition, nothing in this Agreement prevents you
from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing, or any other government agency,
except that you acknowledge and agree that you hereby waive your right to any
monetary benefits in connection with any such claim, charge or proceeding.  You
represent and warrant that, other than the Excluded Claims, you are not aware of
any claims you have or might have against any of the Released Parties that are
not included in the Released Claims.

14. Representations.  You hereby represent that you have been paid all
compensation owed for services rendered and for all hours worked, you have
received all the leave and leave benefits and protections for which you are
eligible pursuant to the federal Family and Medical Leave Act, the California
Family Rights Act, or otherwise, and you have not suffered any on-the-job injury
for which you have not already filed a workers’ compensation claim.

15. Dispute Resolution.  You and the Company agree that any and all disputes,
claims, or causes of action, in law or equity, arising from or relating to the
enforcement, breach, performance, interpretation, or execution of this
Agreement, your employment, or the termination of your employment, including but
not limited to statutory claims, will be resolved in accordance with Section 13
of the Employment Agreement.   

16. Miscellaneous.  This Agreement, including Exhibit A, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to the subject matter hereof.  It is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other agreements,
promises, warranties or representations concerning its subject matter.  This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company.  This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns.  If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not



--------------------------------------------------------------------------------

 



affect any other provision of this Agreement and the provision in question will
be modified so as to be rendered enforceable in a manner consistent with the
intent of the parties insofar as possible under applicable law.  This Agreement
will be construed and enforced in accordance with the laws of the State of
California without regard to conflicts of law principles.  Any ambiguity in this
Agreement will not be construed against either party as the drafter.  Any waiver
of a breach of this Agreement, or rights hereunder, will be in writing and will
not be deemed to be a waiver of any successive breach or rights hereunder.  This
Agreement may be executed in counterparts which will be deemed to be part of one
original, and facsimile and scanned image copies of signatures will be
equivalent to original signatures.

You will have twenty-one (21) days to consider this Agreement (although you may
choose to voluntarily sign it earlier).  In addition, you have seven (7) days
following the date you sign this Agreement to revoke it (by providing written
notice of your revocation to me).  If this Agreement is acceptable to you,
please sign and date below and return the fully signed Agreement to me within
twenty-one (21) days after your receipt of this Agreement, along with your
signed Termination Certification.  The Company’s offer of the Severance Benefits
will automatically expire if we do not receive the fully signed Agreement and
Termination Certification from you within this timeframe. 

Sincerely,

 

Mobile Iron, Inc.

 

By: Jared J. Lucas

/s/ Jared J. Lucas

Title: Chief People Officer

 

UNDERSTOOD AND AGREED:

 

 



/s/ Barry Mainz__________________October 31, 2017______

Barry Mainz                      Date





--------------------------------------------------------------------------------

 



EXHIBIT A

 

CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT 

As a condition of my becoming employed (or my employment being continued) by
Mobile Iron, Inc., a Delaware corporation (the “Company”), and in consideration
of my employment relationship with the Company and my receipt of the
compensation now and hereafter paid to me by the Company, I agree to the
following:

 

1.       Employment  Relationship.  I understand and acknowledge that this
Agreement does not alter, amend or expand upon (i) any rights I may have to
continue in the employ of, or (ii) the duration of my employment relationship
with, the Company under any existing agreements between the Company and me or
under applicable law.  Any employment relationship between the Company and me,
whether commenced prior to or upon the date of this Agreement, shall be referred
to herein as the “Relationship.”

 

2.       At-Will Relationship.  I understand and acknowledge that the
Relationship is and shall continue to be at-will, meaning that either I or the
Company may terminate the Relationship at any time and for any reason, with or
without cause or advance notice.

 

3.       Confidential Information.

 

(a)      Company Information.  I agree at all times during the Relationship and
thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company to the extent necessary to perform my obligations to the
Company under the Relationship, or to disclose to any person, firm, corporation
or other entity without written authorization of the Board of Directors of the
Company, any Confidential Information of the Company which I obtain or create. 
I further agree not to make copies of such Confidential Information except as
authorized by the Company.  I understand that “Confidential Information” means
any Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, services,
suppliers, customer lists and customers (including, but not limited to,
customers of the Company on whom I called or with whom I became acquainted
during the Relationship), prices and costs, markets, software, developments,
inventions, laboratory notebooks, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing
information, licenses, financial information, budgets, information regarding the
skills and compensation of the Company’s employees, contractors, and any other
service providers of the Company or other business information disclosed to me
by the Company either directly or indirectly in writing, orally or by drawings
or observation of parts or equipment or created by me during the Relationship,
whether or not during working hours.  I understand that Confidential Information
includes, but is not limited to, information pertaining to any aspect of the
Company’s business which is either information not known by actual or potential
competitors of the Company or other third parties not under confidentiality
obligations to the Company, or is otherwise proprietary information of the
Company or its customers or suppliers, whether of a technical nature or
otherwise.  I further understand that Confidential Information does not include
any of the foregoing items which has become publicly and widely known and made
generally available through no wrongful act of mine or of others who were under
confidentiality obligations as to the item or items involved.

 

(b)      Prior Obligations.  I represent that my performance of all terms of
this Agreement as an employee of the Company has not breached and will not
breach any agreement with any former employer or other party, including any
agreement to keep in confidence proprietary information, knowledge or data
acquired by me prior or subsequent to the commencement of the Relationship, and
I will not disclose to the Company or use any inventions, confidential or
non-public proprietary information or material belonging to any current or
former client or employer or any other party.  I will not induce the Company to
use any



--------------------------------------------------------------------------------

 



inventions, confidential or non-public proprietary information, or material
belonging to any current or former client or employer or any other party.

 

(c)      Third Party Information.  I recognize that the Company has received and
in the future will receive confidential or proprietary information from third
parties subject to a duty on the Company’s part to maintain the confidentiality
of such information and to use it only for certain limited purposes.  I agree to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out my work for the Company consistent with
the Company’s agreement with such third party.

 

4.       Inventions.

 

(a)      Inventions Retained and Licensed.  I have attached hereto, as Exhibit
A, a list describing with particularity all inventions, original works of
authorship, developments, improvements, and trade secrets which were made by me
prior to the commencement of the Relationship (collectively referred to as
“Prior Inventions”), which belong solely to me or belong to me jointly with
another, which relate in any way to any of the Company’s proposed businesses,
products or research and development, and which are not assigned to the Company
hereunder; or, if no such list is attached, I represent that there are no such
Prior Inventions.  If, in the course of the Relationship, I incorporate into a
Company product, process or machine a Prior Invention owned by me or in which I
have an interest, the Company is hereby granted and shall have a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license (with the right to
sublicense) to make, have made, copy, modify, make derivative works of, use,
sell and otherwise distribute such Prior Invention as part of or in connection
with such product, process or machine.

 

(b)      Assignment of Inventions.  I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
my right, title and interest throughout the world in and to any and all
inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which I may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, during the Relationship (collectively referred to as “Inventions”),
except as provided in Section 4(e) below.  I further acknowledge that all
Inventions which are made by me (solely or jointly with others) within the scope
of and during the Relationship are “works made for hire” (to the greatest extent
permitted by applicable law) and are compensated by my salary, unless regulated
otherwise by the mandatory law of the state of California.  Any assignment of
Inventions (and all intellectual property rights with respect thereto) hereunder
includes an assignment of all moral rights.  To the extent such moral rights
cannot be assigned to the Company and to the extent the following is allowed by
the laws in any country where moral rights exist, I hereby unconditionally and
irrevocably waive the enforcement of such moral rights, and all claims and
causes of action of any kind against the Company or related to the Company’s
customers, with respect to such rights.  I further acknowledge and agree that
neither my successors-in-interest nor legal heirs retain any moral rights in any
Inventions (and any intellectual property rights with respect thereto).

 

(c)      Maintenance of Records.  I agree to keep and maintain adequate and
current written records of all Inventions made by me (solely or jointly with
others) during the Relationship.  The records may be in the form of notes,
sketches, drawings, flow charts, electronic data or recordings, laboratory
notebooks, and any other format.  The records will be available to and remain
the sole property of the Company at all times.  I agree not to remove such
records from the Company’s place of business except as expressly permitted by
Company policy which may, from time to time, be revised at the sole election of
the Company for the purpose of furthering the Company’s business.  I agree to
return all such records



--------------------------------------------------------------------------------

 



(including any copies thereof) to the Company at the time of termination of
the Relationship as provided for in Section 5.

 

(d)      Patent and Copyright Rights.  I agree to assist the Company, or its
designee, at its expense, in every proper way to secure the Company’s, or its
designee’s, rights in the Inventions and any copyrights, patents, trademarks,
mask work rights, moral rights, or other intellectual property rights relating
thereto in any and all countries, including the disclosure to the Company or its
designee of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments, recordations,
and all other instruments which the Company or its designee shall deem necessary
in order to apply for, obtain, maintain and transfer such rights, or if not
transferable, waive such rights, and in order to assign and convey to the
Company or its designee, and any successors, assigns and nominees the sole and
exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto.  I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of this Agreement until the expiration of the
last such intellectual property right to expire in any country of the world.  If
the Company or its designee is unable because of my mental or physical
incapacity or unavailability or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents,
copyright, mask works or other registrations covering Inventions or original
works of authorship assigned to the Company or its designee as above, then I
hereby irrevocably designate and appoint the Company   and its duly authorized
officers and agents as my agent and attorney in fact, to act for and in my
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent, copyright or other registrations
thereon with the same legal force and effect as if originally executed by me.  I
hereby waive and irrevocably quitclaim to the Company or its designee any and
all claims, of any nature whatsoever, which I now or hereafter have for
infringement of any and all proprietary rights assigned to the Company or such
designee.

 

(e)      Exception to Assignments.  I understand that the provisions of this
Agreement requiring assignment of Inventions to the Company do not apply to any
invention which qualifies fully under the provisions of California Labor Code
Section 2870 (attached hereto as Exhibit B).  I will advise the Company promptly
in writing of any inventions that I believe meet such provisions and are not
otherwise disclosed on Exhibit A.

 

(f)       Government or Third Party.  I agree that, as directed by the Company,
I will assign to a third party, including without limitation the United States,
all my right, title, and interest in and to any particular Company Invention.

 

5.       Company Property; Returning Company Documents.  I acknowledge and agree
that I have no expectation of privacy with respect to the Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored company files, e-mail messages and voice messages)
and that my activity and any files or messages on or using any of those systems
may be monitored at any time without notice.  I further agree that any property
situated on the Company’s premises and owned by the Company, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company personnel at any time with or without notice.  I agree
that, at the time of termination of the Relationship, I will deliver to the
Company (and will not keep in my possession, recreate or deliver to anyone else)
any and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, materials, flow charts, equipment, other documents or property, or
reproductions of any of the aforementioned items developed by me pursuant to the
Relationship or otherwise belonging to the Company, its successors or assigns. 
In the event of the termination of the Relationship, I agree to sign and deliver
the “Termination



--------------------------------------------------------------------------------

 



Certification” attached hereto as Exhibit C; however, my failure to sign and
deliver the Termination Certificate shall in no way diminish my continuing
obligations under this Agreement.

 

6.       Notification to Other Parties.

 

(a)      Employees.  In the event that I leave the employ of the Company, I
hereby consent to notification by the Company to my new employer about my rights
and obligations under this Agreement.

 

(b)      Consultants.  I hereby grant consent to notification by the Company to
any other parties besides the Company with whom I maintain a consulting
relationship, including parties with whom such relationship commences after the
effective date of this Agreement, about my rights and obligations under this
Agreement.

 

7.       Solicitation of Employees, Consultants and Other Parties.  I agree that
during the Relationship and for a period of twenty-four (24) months immediately
following the termination of the Relationship for any reason, whether with or
without cause, I shall not either directly or indirectly solicit, induce,
recruit or encourage any of the Company’s employees or consultants to terminate
their relationship with the Company, or attempt to solicit, induce, recruit,
encourage or take away employees or consultants of the Company, either for
myself or for any other person or entity.  Further, during the Relationship and
at any time following termination of the Relationship for any reason, with or
without cause, I shall not use any Confidential Information of the Company to
attempt to negatively influence any of the Company’s clients or customers from
purchasing Company products or services or to solicit or influence or attempt to
influence any client, customer or other person either directly or indirectly, to
direct his or its purchase of products and/or services to any person, firm,
corporation, institution or other entity in competition with the business of the
Company.

 

8.       Representations and Covenants.

 

(a)      Facilitation of Agreement.  I agree to execute promptly any proper oath
or verify any proper document required to carry out the terms of this Agreement
upon the Company’s written request to do so.

 

(b)      Conflicts.  I represent that my performance of all the terms of this
Agreement does not and will not breach any agreement I have entered into, or
will enter into with any third party, including without limitation any agreement
to keep in confidence proprietary information acquired by me in confidence or in
trust prior to commencement of my Relationship with the Company.  I agree not to
enter into any written or oral agreement that conflicts with the provisions of
this Agreement.

 

(c)      Voluntary Execution.  I certify and acknowledge that I have carefully
read all of the provisions of this Agreement and that I understand and will
fully and faithfully comply with such provisions.

 

9.       General Provisions.

 

(a)      Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California, without giving effect to the principles of conflict of laws.

 

(b)      Entire Agreement.  This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us.  No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by both parties.  Any subsequent change or
changes in my duties, obligations, rights or compensation will not affect the
validity or scope of this Agreement.





--------------------------------------------------------------------------------

 



 

(c)      Severability.  If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.

 

(d)      Successors and Assigns.  This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives, and my successors and
assigns, and will be for the benefit of the Company, its successors, and its
assigns.

 

(e)      Survival.  The provisions of this Agreement shall survive the
termination of the Relationship and the assignment of this Agreement by the
Company to any successor in interest or other assignee.

 

(f)       Remedies.  I acknowledge and agree that violation of this Agreement by
me may cause the Company irreparable harm, and therefore agree that the Company
will be entitled to seek extraordinary relief in court, including but not
limited to temporary restraining orders, preliminary injunctions and permanent
injunctions without the necessity of posting a bond or other security and in
addition to and without prejudice to any other rights or remedies that the
Company may have for a breach of this Agreement.

 

(g)      ADVICE OF COUNSEL.  I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I
HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I
HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. 
THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE
DRAFTING OR PREPARATION HEREOF.

 

 

The parties have executed this Agreement on the respective dates set forth
below:

 

 

 

 

 

 

COMPANY:

 

 

EMPLOYEE:

 

Jared J. Lucas

 

Barry Mainz

Printed Name and Title

 

 

Printed Name, an Individual

 /s/ Jared J. Lucas

 

 /s/ Barry Mainz

Signature

 

Signature

 

 

 

October 31, 2017

 

 October 31, 2017

Date

 

 

Date

415 East Middlefield Road

Mountain View, CA 94043

 

 

 

Address

 

Address

 

 







--------------------------------------------------------------------------------

 



 

EXHIBIT A

 

LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP

EXCLUDED UNDER SECTION 4

 


        Title        


   Date   

Identifying Number
or Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

________ No inventions or improvements

 

________ Additional Sheets Attached

 

Signature of Employee/Consultant: ____________________

 

Print Name of Employee/Consultant:     

 

Date:______________







--------------------------------------------------------------------------------

 



 

EXHIBIT B 

 

Section 2870 of the California Labor Code is as follows:

 

(a)      Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

(1)  Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2)  Result from any work performed by the employee for the employer.

(b)      To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.

 







--------------------------------------------------------------------------------

 



 

 EXHIBIT C

 

TERMINATION CERTIFICATION

 

This is to certify that I do not have in my possession, nor have I failed to
return, any Confidential Information, as defined in the Company’s Confidential
Information and Invention Assignment Agreement signed by me, including but not
limited to, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to MobileIron,
Inc., its subsidiaries, affiliates, successors or assigns (together the
“Company”).

 

I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.

 

 

October 31, 2017                        

Date

 

 

/s/ Barry Mainz                            

Employee's Signature

 

                           

Barry Mainz                                 

Type/Print Employee's Name

 

 



--------------------------------------------------------------------------------